Debbie /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2014

                                     No. 04-14-00107-CV

                                   Michael F. WILLIAMS,
                                         Appellant

                                               v.

                                    Debbie D. WILLIAMS,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15949
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
        Appellant filed his brief on March 19, 2014, believing there was no reporter’s record. On
March 31, 2014, a reporter’s record was filed. On April 3, 2014, appellant filed a motion asking
leave to file an amended brief.

        The motion is GRANTED and appellant is ORDERED to file an amended brief no later
than May 5, 2014. Appellee’s brief, which is currently due on April 18, 2014, is now due thirty
days from the date appellant files his brief.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court